DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          JULIET MOYANO,
                             Appellant,

                                    v.

    DAVID BOHORQUEZ, D.O., and NORTH BROWARD HOSPITAL
      DISTRICT d/b/a BROWARD HEALTH CORAL SPRINGS,
                         Appellees.

                              No. 4D21-1950

                              [July 28, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Martin J. Bidwill, Judge; L.T. Case No. CACE19-002193.

  Michele K. Feinzig of Michele K. Feinzig, P.A., Coral Springs, and
Ramon Rubio of Rubio Law Firm, P.L., Fort Lauderdale, for appellant.

   Isaac R. Ruiz-Carus, Katherine Gannon, Howard L. Citron, and Marie
D. Tranakas of Rissman, Barrett, Hurt, Donahue, McLain & Mangan, P.A.,
Tampa, for appellee David Bohorquez, D.O.

   Diane H. Tutt of Conroy Simberg, Hollywood, for appellee North
Broward Hospital District d/b/a Broward Health Coral Springs.

PER CURIAM.

  Affirmed.

KLINGENSMITH, C.J., WARNER and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.